The vital point in this case is: Was there evidence sufficiently proving that any of the three cows had contagious abortion at the time of the sale. It was incumbent upon plaintiff to prove that then one or more of the cows had the disease. The trial court, being of the opinion that plaintiff had failed to produce such evidence, *Page 164 
directed a verdict for defendant at the close of plaintiff's case. It is true that both by the trial court and here the evidence must be viewed in the light most favorable to plaintiff. So viewed, with the reasonable inferences to be drawn therefrom, I think the trial court properly directed a verdict.
The majority opinion refers to a portion of the evidence; many other undisputed facts appear in the evidence so that the record as a whole presented a situation where a decision by the jury would be a mere matter of conjecture and guess work. A jury should not be permitted to enter the realm of speculation.